Case: 16-12932    Date Filed: 02/07/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-12932
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:16-cv-60030-JIC



ERIC WATKINS,

                                                            Plaintiff-Appellant,


                                   versus


BROWARD COUNTY SHERIFF,
BROWARD COUNTY MAIN JAIL,
JOSEPH CONTE JAIL FACILITY,
BROWARD COUNTY,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 7, 2017)
               Case: 16-12932     Date Filed: 02/07/2017    Page: 2 of 4


Before HULL, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      Eric Watkins, a former Florida state pretrial detainee proceeding pro se,

appeals the sua sponte dismissal of his 42 U.S.C. § 1983 action, which he filed

while in custody. Watkins raises two issues on appeal. First, he argues that the

district court erred in dismissing his compensatory damages claim for failure to

allege a physical injury. Second, Watkins argues that the district court erred in

dismissing his claim for declaratory and injunctive relief on mootness grounds.

      A court shall dismiss a case filed in forma pauperis if it determines that the

complaint “fails to state a claim on which relief may be granted.” 28 U.S.C.

§ 1915(e)(2)(B)(ii). We review a district court’s sua sponte dismissal for failure to

state a claim de novo, “viewing the allegations in the complaint as true.” Hughes

v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003).

      The Prison Litigation Reform Act provides that “No Federal civil action may

be brought by a prisoner confined in a jail, prison, or other correctional facility, for

mental or emotional injury suffered while in custody without a prior showing of

physical injury.” 42 U.S.C. § 1997e(e). The term “prisoner,” as used in § 1997e, is

defined as “any person incarcerated or detained in any facility who is accused of,

convicted of, sentenced for, or adjudicated delinquent for, violations of criminal

law.” 42 U.S.C. § 1997e(h). Section 1997e(e)’s limitation on recovery applies to


                                           2
              Case: 16-12932     Date Filed: 02/07/2017    Page: 3 of 4


all federal claims, including claims for constitutional violations. Harris v. Garner,

216 F.3d 970, 984-85 (11th Cir. 2000).

      Because Watkins filed his complaint while detained in a facility and accused

of violations of criminal law, he qualified as a “prisoner” for the purposes of 42

U.S.C. § 1997e. His complaint sought recovery for emotional distress suffered

while in custody and did not allege a physical injury. Under § 1997e(e), these

types of claims are prohibited. 42 U.S.C. § 1997e(e). Accordingly, we conclude

that the district court did not err in dismissing Watkins’s claim for damages, and

we affirm.

      We review the question of mootness de novo. CAMP Legal Def. Fund, Inc.

v. City of Atlanta, 451 F.3d 1257, 1268 (11th Cir. 2006). A case becomes moot

“when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” Florida Ass'n of Rehab. Facilities, Inc. v.

State of Fla. Dep't of Health & Rehab. Servs., 225 F.3d 1208, 1216 (11th Cir.

2000). “When events subsequent to the commencement of a lawsuit create a

situation in which the court can no longer give the plaintiff meaningful relief, the

case is moot and must be dismissed.” Id. at 1217. An inmate’s claims for

injunctive and declaratory relief in a § 1983 action become moot once the inmate

has been transferred. Wahl v. McIver, 773 F.2d 1169, 1173 (11th Cir. 1985).




                                          3
               Case: 16-12932      Date Filed: 02/07/2017    Page: 4 of 4


      An exception to the mootness doctrine arises when a claim is “capable of

repetition yet, evading review.” Arcia v. Sec’y of Fla., 772 F.3d 1335, 1342-43

(11th Cir. 2014). The exception is limited to situations where (1) the challenged

action is too short in duration to be fully litigated prior to its cessation, and

(2) there is a reasonable expectation that the same complaining party will be

subject to the same action again. Id. at 1343. The exception requires a

“demonstrated probability” that the same controversy will recur involving the same

complaining party. Murphy v. Hunt, 455 U.S. 478, 482 (1982).

      We conclude that Watkins’s claims for declaratory and injunctive relief

became moot upon his release from custody. Watkins’s release deprived the

district court of its ability to give meaningful relief, and the district court was

therefore required to dismiss the claims as moot. Further, because Watkins has not

shown a “demonstrated probability” that he will return to jail in the future, his

claims do not qualify for the “capable of repetition, yet evading review” exception

to the mootness doctrine. See Murphy, 455 U.S. at 482. Accordingly, the district

court properly dismissed Watkins’s claims for declaratory and injunctive relief,

and we affirm.

      AFFIRMED.




                                            4